 

Exhibit 10.2

 

AMREP Corporation

 

2016 EQUITY INCENTIVE PLAN

 

DEFERRED STOCK UNIT AGREEMENT

 

This DEFERRED STOCK UNIT AGREEMENT (the “Agreement”) is entered into as of
________________ (the “Grant Date”), between AMREP Corporation (the “Company”)
and ________________ (the “Grantee”), a member of the Board of Directors of the
Company (the “Board”).

 

RECITALS

 

A.            The AMREP Corporation 2016 Equity Incentive Plan (the “Plan”)
provides for the grant of deferred stock units.  The Board has decided to make a
deferred stock unit grant as an inducement for the Grantee to promote the best
interests of the Company and its shareholders.  

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1. Grant of Award. The Company hereby grants to Grantee, and Grantee hereby
accepts from the Company, subject to the terms and conditions set forth in this
Agreement and in the Plan, ______________ deferred stock units of the Company
(the “DSUs”).  Each DSU represents the right to receive one share of the
Company’s Common Stock, par value $.10 per share (“Common Stock”), subject to
the terms and conditions set forth in this Agreement and the Plan. The shares of
Common Stock that are issuable upon vesting of the DSUs are referred to in this
Agreement as “Shares.”  Subject to the provisions of Section 2(b) hereof, this
award of DSUs is irrevocable and is intended to conform in all respects with the
Plan.

 

2. Vesting. The DSUs shall be fully vested on the Grant Date.

 

3. Distribution of Shares.

 

(a) Distribution Upon Attainment of Settlement Date.  Unless Grantee has made a
proper deferral election, the Company will distribute to Grantee (or to
Grantee’s estate in the event that his or her death occurs before distribution
of the corresponding Shares), within thirty (30) days after the Settlement Date,
the Shares of Common Stock represented by DSUs.  The “Settlement Date” with
respect to a DSU is the first day of the month to follow the Grantee’s
Termination of Service (as defined in the Plan) as a Director of the Company;
provided that a Grantee may elect, in accordance with procedures to be
established by the Board, that such Settlement Date will be deferred as elected
by the Grantee to such later time as may be permitted by the Board.

 

(b) Compliance with Law. The Company shall not be obligated to issue to Grantee
the Shares unless the issuance and delivery of such Shares shall comply with all
relevant provisions of law and other legal requirements, including, without
limitation, any applicable federal or state securities laws and the requirements
of any stock exchange upon which shares of Common Stock may then be listed.

 

 

 

 

(c) General Rule of Deferrals and Accelerations. Neither the Company nor the
Grantee shall have the right to accelerate or defer the delivery of any shares
under this Agreement except to the extent specifically permitted under Section
409A of the Internal Revenue Code of 1986, as amended.

 

4. Restrictions on Transfer. This Agreement may not be transferred, assigned,
pledged or otherwise encumbered by Grantee in any manner whatsoever, except that
it may be transferred by will or the laws of descent and distribution.
References to Grantee, to the extent relevant in the context, shall include
references to authorized transferees. Without the prior written consent of the
Company, Grantee shall not sell, transfer, assign, pledge or otherwise encumber
or dispose of, by operation of law or otherwise, any DSUs (each, a “transfer”).
Any such transfer by Grantee in violation of this Section 4 shall be void and of
no force or effect, and shall result in the immediate forfeiture of all DSUs.

 

5. Cash Dividends and Other Shareholder Rights. On each date on which the
Company pays any cash dividend on account of Shares, the Company shall pay to
the Grantee that amount equal to (a) the amount of cash paid in such
distribution multiplied by (b) the number of DSUs granted hereunder. Except as
set forth in this Section 5 and in the Plan, neither Grantee nor any person
claiming under or through Grantee shall be, or have any rights or privileges of,
a shareholder of the Company in respect of the Shares issuable pursuant to the
DSUs granted hereunder until the Shares have been delivered to Grantee.

 

6. Withholding of Taxes. The Company’s obligation to deliver Shares to Grantee
upon the Settlement Date shall be subject to the satisfaction of all applicable
federal, state and local income and employment tax withholding requirements
(“Withholding Taxes”). The Company may take such steps as it deems necessary or
desirable for satisfaction of Withholding Taxes.

 

7. Notices. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery, deposit with a nationally
recognized courier service, or five days after deposit in the United States Post
Office, postage prepaid, addressed to the other party hereto at the address
shown beneath his, her or its respective signature to this Agreement, or at such
other address or addresses as either party shall designate to the other in
accordance with this Section 7.

 

8. Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the State of New Jersey without regard to
any applicable conflicts of laws.

 

9. Provisions of the Plan. This Agreement is subject to the provisions of the
Plan, a copy of which is furnished to Grantee with this Agreement.  

 

10. No Right to Status as a Director. This Agreement shall not be construed as
giving Grantee the right to continued employment, service as a Director, or any
other relationship with the Company.

 

 2 

 

 

11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and Grantee and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 4 of this Agreement.

 

12. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

 

13. Amendment; Waiver; Miscellaneous. This Agreement may be amended or modified
only by a written instrument executed by both the Company and Grantee. Any
provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Board. A waiver
on one occasion shall not be deemed to be a waiver of the same or any other
breach on a future occasion. If there is any inconsistency between the
provisions of this Agreement and of the Plan, the provisions of the Plan shall
govern. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Plan.

 

14. Entire Agreement. This Agreement and the Plan embody the entire agreement of
the parties hereto with respect to the DSUs, the Shares and all other matters
contained herein. This Agreement and the Plan supersede and replace any and all
prior oral or written agreements with respect to the subject matter hereof.

 

[Signature Page Follows]

 

 3 

 

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

 

  AMREP CORPORATION       By:       Name:     Title:

 

I hereby accept the DSU described in this Agreement, and I agree to be bound by
the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Board shall be final and binding.

 

Grantee:       Name:     Date:  

 

 4 

